Exhibit NFP Announces Second Quarter 2010 Results Revenue Grew 4.8%; Organic Revenue Grew 7.3% Financial Highlights(1) 2Q 2010 2Q 2009 % Change 2Q 2010 1Q 2010 % Change YTD 2010 YTD 2009 % Change (Dollars in millions, except per share data) Revenue $ 234.9 $ 224.2 4.8 % $ 234.9 $ 225.3 4.3 % $ 460.2 $ 441.2 4.3 % Net income (loss) 12.1 10.0 21.0 % 12.1 7.0 72.9 % 19.1 (505.8 ) NM Net income (loss) per diluted share 0.27 0.23 17.4 % 0.27 0.16 68.8 % 0.43 (12.48 ) NM Cash earnings 25.2 26.4 -4.5 % 25.2 22.0 14.5 % 47.2 44.5 6.1 % Cash earnings per diluted share $ 0.57 $ 0.62 -8.1 % $ 0.57 0.50 14.0 % $ 1.08 $ 1.06 1.9 % Adjusted EBITDA $ 26.3 $ 28.3 -7.1 % $ 26.3 $ 27.6 -4.7 % $ 53.9 $ 52.5 2.7 % Adjusted EBITDA margin 11.2 % 12.6 % 11.2 % 12.3 % 11.7 % 11.9 % Cash flow from operations $ 37.3 $ 34.1 9.4 % $ 37.3 $ 4.9 661.2 % $ 42.2 $ 32.6 29.4 % (1) This summary includes financial measures not calculated based on generally accepted accounting principles. NM indicates metric not meaningful. NEW YORK, NY – August 3, 2010 – National Financial Partners Corp. (NYSE: NFP), a provider of benefits, insurance and wealth management services, today reported financial results for the second quarter ended June 30, 2010. Commenting on today’s announcement, Jessica M. Bibliowicz, chairman, president and chief executive officer, said, “We are proud to have recently been ranked as the ninth top insurance broker globally by Best’s Review.As a leader in the industry, and through our client-centric business segments, we continue to focus on providing the highest quality of service to our clients.Our performance this quarter included positive contributions from each of our three business segments, driving organic revenue growth of 7.3% in a challenging market environment.” Second Quarter Results - Consolidated NFP reported second quarter 2010 net income of $12.1 million, or net income of $0.27 per diluted share, compared with net income of $10.0 million, or net income of $0.23 per diluted share in the prior year period. Second quarter 2010 cash earnings was $25.2 million, or $0.57 per diluted share, compared with $26.4 million, or $0.62 per diluted share, in the second quarter 2009.Cash earnings in the second quarter 2010 included a $7.7 million net non-cash gain on sale of businesses.Excluding this gain, cash earnings was $20.8 million or $0.47 per diluted share in the second quarter 2010.Cash earnings in the second quarter 2009 included $5.5 million in key-person life insurance proceeds.Excluding the key-person life insurance proceeds, cash earnings was $20.9 million or $0.49 per diluted share in the second quarter 2009.Cash earnings is a non-GAAP measure, which the Company defines as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets and the after-tax impact of non-cash interest expense.A reconciliation of net income to cash earnings is provided in the attached tables. Revenue was $234.9 million in the second quarter 2010, an increase of $10.7 million, or 4.8%, compared with $224.2 million in the second quarter 2009. This increase was driven largely by growth in the Advisor Services Group.Revenues in the Corporate Client Group and Individual Client Group were relatively stable year over year, as revenue increases at existing firms largely offset the declines stemming from dispositions.Organic revenue grew 7.3% in the second quarter 2010, compared with the prior year period, and included positive contributions from all three segments. Sequentially, revenue in the second quarter 2010 increased $9.6 million, or 4.3%, compared with $225.3 million in the first quarter 2010. Components of the revenue increase included strength in the Individual Client Group and the Advisor Services Group, offset by a decrease in the Corporate Client Groupwhich experienced the same seasonal revenue trend in 2009. 1 Total operating expenses were $212.1 million, compared with $210.2 million in the prior year period.Operating expenses in the second quarter 2010 included a $7.7 million non-cash gain on sale of businesses.Adjusted EBITDA in the second quarter 2010 was $26.3 million with an Adjusted EBITDA margin of 11.2%, compared with Adjusted EBITDA of $28.3 million with an Adjusted EBITDA margin of 12.6% in the prior year period. Results in the second quarter 2010 were impacted by an increase in management fees driven by sequential revenue improvement in the Individual Client Group.Specifically, in the retail life business, management fees increased from the first quarter 2010 to the second quarter 2010, as revenues increased and businesses that had not earned meaningful management fees in the first quarter moved into an earnings position in which they were eligible for management fees and performance incentives in the second quarter.In addition, results in the second quarter 2010 were impacted by an increase in commissions and fees expenses commensurate with an increase in revenue in the Advisor Services Group. Adjusted EBITDA is a non-GAAP measure, which the Company defines as net income excluding income tax expense, interest income, interest expense, other, net, amortization of intangibles, depreciation, impairment of goodwill and intangible assets, (gain) loss on sale of businesses, and any change in estimated contingent consideration amounts recorded in accordance with purchase accounting that have been subsequently adjusted and recorded in the consolidated statement of operations.Adjusted EBITDA margin is calculated by dividing Adjusted EBITDA by revenue.A reconciliation of net income to Adjusted EBITDA is provided in the attached tables. Cash flow from operations for the second quarter 2010 increased to $37.3 million compared with a cash flow from operations of $34.1 million in the second quarter 2009.Cash flow from operations in the second quarter 2009 included $5.5 million of key-person life insurance proceeds. In the second quarter 2010, the Company sold three businesses and certain assets of three additional businesses and recognized a $7.7 million net non-cash gain in the second quarter 2010.The majority of this gain was generated by the sale of assets of a business in the Corporate Client Group for which NFP continues to own a preferred minority interest.The second quarter 2009 was positively impacted by a $5.5 million gain from key person life insurance proceeds which was recorded in other income. Second Quarter Results - Segments NFP reports results in three segments that provide unique products and services to corporate and high net worth individual clients: the Corporate Client Group, the Individual Client Group and the Advisor Services Group. Corporate Client Group (CCG) The CCG is one of the leading corporate benefits advisors in the middle market, offering clients independent solutions for health and welfare, retirement planning, executive benefits, and property and casualty insurance.The CCG serves corporate clients by providing advisory and brokerage services related to planning and administration, which take into account the clients’ overall business profile and needs. The CCG accounted for 38.1% of NFP’s revenue for the second quarter 2010 and 40.1% in the second quarter 2009.CCG revenue remained essentially unchanged at $89.5 million in the second quarter 2010 compared with $89.8 million in the prior year period.CCG organic revenue growth was 3.7%.Existing businesses increased revenues sufficiently to offset loss of revenues from dispositions of $3.6 million. Sequentially, CCG revenue decreased $5.7 million or 6.0% in the second quarter 2010 compared with the first quarter 2010, similar to the sequential trend between the first and second quarters of 2009. CCG
